 



Exhibit 10.1
THIS NOTE IS SUBORDINATED PURSUANT TO, AND SUBJECT TO THE TERMS AND CONDITIONS
OF, THE SUBORDINATION AGREEMENT (AS DEFINED BELOW)
SUBORDINATED PROMISSORY NOTE

      $8,226,278   Englewood Cliffs, New Jersey
April 29, 2008

     FOR VALUE RECEIVED, ASTA FUNDING, INC., a Delaware corporation (“Maker”),
promises to pay to the order of ASTA GROUP, INC., a Delaware corporation,
(“Holder”), the principal sum of EIGHT MILLION TWO HUNDRED TWENTY SIX THOUSAND
TWO HUNDRED SEVENTY EIGHT and 00/100 DOLLARS ($8,226,278) together with interest
calculated at the rate, and in the manner, set forth below until paid in full:
     1. Interest. All amounts due under this promissory note (the “Note”) to
Holder shall bear interest at a fixed interest rate per annum equal to SIX and
ONE QUARTER PERCENT (6.25%). Interest shall be calculated on the basis of a
365 day year. Interest shall accrue from the date hereof until all amounts due
to Holder hereunder have been paid in full. Except as provided in Section 8
below, accrued interest hereunder shall be paid quarterly in arrears.
     2. Balloon Payment. Except as provided in the Subordination Agreement,
principal hereunder shall be paid on January 9, 2010, at which time all accrued
and unpaid principal and interest under this Note shall be paid in full. All
payments shall be made at the address of Holder stated in Section 3 below, or at
such other place as Holder may designate by notice from time to time. This Note
may be prepaid in whole or in part at any time, and without premium or penalty,
at the election of Maker.
     3. Place and Manner of Payment. Payments under this Note are to be made in
United States currency in immediately available funds at 210 Sylvan Avenue,
Englewood Cliffs, New Jersey, or at such other location designated by Maker in
writing.
     4. Events of Default. Any of the following events or conditions shall, at
the option of Holder, constitute an “Event of Default” under this Note:

-5-



--------------------------------------------------------------------------------



 



          4.1 Payments. Any failure to pay any principal, or interest when due
under this Note, which is not cured within thirty (30) days of written notice
from the Holder; or
          4.2 Insolvency. Any filing of a petition by or against Maker under any
bankruptcy or insolvency law or an assignment by Maker of any property or assets
for the benefit of creditors;
          4.3 Senior Debt Event of Default. The occurrence of any “Event of
Default” as defined in the "Senior Loan Agreement”, provided that the same shall
be automatically deemed waived and/or cured if and to the extent such Event of
Default under the Senior Loan Agreement is cured and/or waived in accordance
with the terms of the Senior Loan Agreement; or
          4.4 Change in Control. Gary Stern and/or Arthur Stern, any of their
immediate family members, trusts for the benefit of any of the foregoing,
entities controlled by any of the foregoing, or any affiliates of any of the
foregoing, fail to be in control of Asta.  For the purposes of this provision,
“control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise.
     5. Remedies. Except as provided in the Subordination Agreement, upon the
occurrence of any Event of Default, Holder may, at its option, exercise any
rights and remedies available under this Note or otherwise available at law or
in equity. Holder may exercise its rights and remedies in any order and
combination in Holder’s absolute discretion. Holder’s delay or failure to
exercise any available right or remedy shall not impair any such right or
remedy, nor shall it be construed to be a forbearance or waiver.
     6. Surrender of Promissory Note. Holder agrees that upon the payment in
full of all amounts owing under this Note as provided herein, Holder shall
return this Note to Maker marked as paid in full.
     7. Waivers of Presentment, Etc. Maker hereby irrevocably waives
presentment, demand for payment, protest, notice of protest and notice of
dishonor of this Note.
     8. Subordination Agreement. This Note is subordinated pursuant to, and is
subject to the terms of, the Subordination Agreement of this same date among
Holder, Maker and Israel Discount Bank of New York, in its capacity as lender
and agent under the [Senior Loan Agreement] (the “Subordination Agreement”).
     9. Choice of Law. This Note, and all matters arising directly or indirectly
herefrom, shall be governed by, and interpreted and construed in accordance
with, the laws of the State of New York, without reference to the choice of law
or conflicts of law principles thereof.
     10. Waiver of Jury Trial. Maker hereby waives its right to a trial by jury
in any action arising hereunder, and Holder, by accepting this Note, hereby
waives its right to a trial by jury in any action arising hereunder.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Maker has executed this Note on the date first written
above.

            ASTA FUNDING, INC.
      By:   /s/ Cameron Williams         Cameron Williams, Chief Operating
Officer             

[SIGNATURE PAGE TO SUBORDINATED PROMISSORY NOTE]

-7-